Case 2:20-bk-16399-BR        Doc 17 Filed 09/09/20 Entered 09/09/20 14:46:34            Desc
                             Main Document     Page 1 of 22



 1 David M. Goodrich
    dgoodrich@wgllp.com
 2 650 Town Center Drive. Suite 600
   Costa Mesa, CA 92626
 3
   Telephone: (714) 966-1000
 4

 5 Chapter 7 Trustee

 6

 7                            UNITED STATES BANKRUPTCY COURT

 8                             CENTRAL DISTRICT OF CALIFORNIA

 9                                    LOS ANGELES DIVISION

10

11 In re                                              Case No. 2:20-bk-16399-BR

12                                                    Chapter 7
     OS SUSNET, LLC
13                                                    MOTION FOR ORDER AUTHORIZING
                   Debtor.                            EXAMINATION AND PRODUCTION OF
14                                                    DOCUMENTS FROM DANNY SIAG;
                                                      MEMORANDUM OF POINTS AND
15                                                    AUTHORITIES, DECLARATION OF
                                                      DAVID GOODRICH IN SUPPORT
16                                                    THEREOF

17                                                    [No Hearing Required Pursuant to Local
                                                       Bankruptcy Rule 2014-1(b)(1)]
18

19

20          TO THE HONORABLE BARRY RUSSELL, UNITED STATES BANKRUPTCY

21 JUDGE; DANNY SIAG, THE OFFICE OF THE UNITED STATES TRUSTEE; THE

22 DEBTOR AND DEBTOR’S COUNSEL; AND PARTIES IN INTEREST:

23          David M. Goodrich, the duly appointed, qualified and acting Chapter 7 trustee

24 ("Trustee") for the bankruptcy estate ("Estate") of OS Susnet, LLC. ("Debtor") files this Motion

25 for Order Authorizing Examination and Production of Documents from Danny Siag Pursuant to

26 Local Bankruptcy Rule 2004 ("Motion"). In support of the Motion, the Trustee submits the

27 Declaration of David M. Goodrich ("Goodrich Dec.").

28
Case 2:20-bk-16399-BR        Doc 17 Filed 09/09/20 Entered 09/09/20 14:46:34               Desc
                             Main Document     Page 2 of 22



 1 I.       INTRODUCTION
 2          The Trustee seeks an order requiring Danny Siag ("Siag") to appear for examination on

 3 October 5, 2020, commencing at 10:00 a.m. by Zoom, and compelling Siag to produce all

 4 documents requested in Exhibit "A", attached hereto, by October 2, 2020, to be received by 5:00

 5 p.m. at Weiland Golden Goodrich LLP at 650 Town Center Drive, Suite 600, Costa Mesa, CA

 6 92626.

 7          The purpose of the examination is to investigate the liens recorded by Mega Holding

 8 Group, LLC (“Mega”), OSB Investment, LLC (“OSB”), and The Blvd. Agency, Inc (“TBA”)

 9 against real property located 12125 West Sunset Blvd., Los Angeles, California 90049

10 (“Property”). The Property is property of the Estate and the Trustee is investigating the equity, if

11 any, in the Property. The liens of Mega, OSB and TBA are disputed by the Debtor. See Docket

12 No. 12, Schedule D. The Debtor's agent testified at the Debtor's §341(a) meeting that the Debtor

13 does not have records confirming receipt of any loans from Mega, OSB or TBA or any payments

14 made by these entities to third parties on the Debtor's behalf. See Goodrich Dec.

15          The requested examination and production of documents will allow the Trustee to

16 investigate and determine the validity of the liens asserted against the Property in furtherance of

17 his fiduciary duties to creditors of the Estate.

18

19 II.      STATEMENT OF FACTS
20          On July 15, 2020, (the "Petition Date"), OS Susnet, LLC, filed a voluntary petition under
21 chapter 7 of the Bankruptcy Code. See Docket No. 1. David M. Goodrich was thereafter

22 appointed chapter 7 trustee. See Docket No. 3.

23          On July 28, 2020, the Debtor filed its schedules and statement of financial affairs. See
24 Docket No. 12. In its Schedule A/B, the Debtor list real property located at 12125 West Sunset

25 Blvd., Los Angeles, California 90049 (“Property”). Id., Schedule A/B. According to the Schedule

26 A/B the Debtor valued the Property at $6,850,000.00. The Debtor’s Schedule D list debt against

27 the Property at $6,294,921.73. Id., Schedule D. The Trustee's agent testified at the Debtor's

28 §341(a) meeting that the Debtor does not have records confirming receipt of any loans from Mega,


                                                      2
Case 2:20-bk-16399-BR       Doc 17 Filed 09/09/20 Entered 09/09/20 14:46:34                Desc
                            Main Document     Page 3 of 22



 1 OSB or TBA or any payments made by these entities to third parties on the Debtor's behalf. See

 2 Goodrich Dec.

 3

 4 III.     NO RELEVANT ADVERSARY PROCEEDING PENDING
 5          There is no relevant adversary proceeding currently pending in this case. The Trustee
 6 seeks to examine Siag and to obtain production of documents pursuant to Federal Rule of

 7 Bankruptcy Procedure ("FRBP") 2004, not pursuant to FRBP 7030, which incorporates Federal

 8 Rule of Civil Procedure 30, or FRBP 9014.

 9

10 IV.      MEET AND CONFER REQUIRED BY LOCAL BANKRUPTCY RULE 2004-1(A)
11

12          Pursuant to Local Rule 2004-1(a), the Trustee attempted to confer with Siag regarding the
13 subject matter of this Motion by correspondence and email seeking a mutually agreeable time and

14 date for the 2004 examination, but has not received a response. See Exhibits 1 and 2 and the

15 Goodrich Dec. The attempts to meet and confer satisfy the requirements of Local Bankruptcy

16 Rule 2004-1(a).

17

18 V.       MEMORANDUM OF POINTS AND AUTHORITIES
19          A.     The Court Should Authorize the 2004 Examination of Siag
20          FRBP 2004(a) provides that the Court may order the examination of any entity on
21 application of any party. The scope of the Bankruptcy Rule 2004 examination is deliberately

22 broad:

23                 The investigation of an examiner in bankruptcy, unlike civil
                   discovery under Rule 26(c), is supposed to be a "fishing expedition,"
24                 as exploratory and groping as appears proper to the examiner
                   [citations omitted]. Because the purpose of the 2004 investigation is
25                 to aid in the discovery of assets, any third party who can be shown
                   to have a relationship with the debtor can be subject to the 2004
26                 investigation.
27 In re Ionosphere Clubs, Inc., 156 B.R. 414, 432 (Bankr. S.D.N.Y. 1993); In re Valley Forge Plaza

28 Associates, 109 B.R. 669, 674 (Bankr. E.D. Pa. 1990).


                                                    3
Case 2:20-bk-16399-BR       Doc 17 Filed 09/09/20 Entered 09/09/20 14:46:34                  Desc
                            Main Document     Page 4 of 22



 1          The standard for an FRBP 2004 examination is a showing that the examination "might"

 2 reasonably lead to information relevant to the financial condition of the debtor or the

 3 administration of the debtor's estate.

 4                 However, the breadth of scope of a Rule 2004 Examination derives
                   from the particular purpose for which Rule 2004 and its predecessor
 5                 provisions under the Bankruptcy Act were promulgated. That is to
                   allow a trustee, or others interested in accomplishing the same ends,
 6                 to discover and investigate how to bring to light possession of assets
                   of the debtor which might be intentionally concealed or overlooked
 7                 in ignorance or haste. [Emphasis added.]
 8 Valley Forge, 109 B.R. at 674.

 9                 Good cause is established if one seeking the Rule 2004 Examination
                   has shown that such an examination is reasonably necessary for the
10                 protection of its legitimate interest.
11 In re Hammond, 140 B.R. 197, 201 (Bankr. S.D. Ohio 1982).

12          Here, the Trustee believes sufficient grounds exist to authorize a 2004 examination of Siag.
13 Specifically, Siag may have information and documents relating to the liens recorded by Mega,

14 OSB, and TBA against the Property. Absent a thorough examination of Siag, and the documents

15 within his possession, one cannot "gain a clear picture of the condition and whereabouts of the

16 [Debtor's] estate." In re Lang, 107 B.R. 130, 132 (Bankr. N.D. Ohio 1989). Hence, sufficient

17 grounds exist to authorize the 2004 examination of Siag.

18

19 VI.      CONCLUSION
20          For the foregoing reasons, Trustee respectfully requests that the Court enter an order:
21          1.     Granting this Motion;
22          2.     Requiring Danny Siag to appear for examination by Zoom on October 5, 2020 at
23 10:00 a.m.;

24          3.     Requiring that the documents listed on Exhibit "A" attached hereto be produced at
25 Weiland Golden Goodrich LLP, on October 2, 2020, no later than 5:00 p.m.; and

26          4.     For such other and further relief as the Court may deem just and proper.
27 Dated: September 9, 2020                       By:       /s/ David M. Goodrich
                                                            David M. Goodrich, Chapter 7 Trustee
28


                                                        4
Case 2:20-bk-16399-BR            Doc 17 Filed 09/09/20 Entered 09/09/20 14:46:34                    Desc
                                 Main Document     Page 5 of 22



 1                               DECLARATION OF DAVID M. GOODRICH 1
 2

 3             I, David M. Goodrich, declare as follows:
 4             1.      I am the duly appointed chapter 7 trustee (the "Trustee"). I know each of the
 5 following facts to be true of my own personal knowledge, except as otherwise stated and, if called

 6 as a witness, I could and would competently testify with respect thereto.

 7             2.      There is no relevant adversary proceeding currently pending in this case between
 8 Trustee and the Danny Siag. I would like to examine Danny Siag and to obtain production of

 9 documents pursuant to FRBP 2004, not pursuant to FRBP 7030 or FRBP 9014.

10             3.      According to the records on the California Secretary of State's website, Danny Siag
11 is the Agent for Service of Process for Mega, OSB, and TBA.

12             4.      Pursuant to Local Rule 2004-1(a), I attempted to confer with Mr. Siag regarding the
13 subject matter of the Motion by email seeking a mutually agreeable time and date for the 2004

14 examination. Attached hereto as Exhibits 1 and 2 are true and correct copies of the

15 correspondence I sent to Mr. Siag.

16             5.      As of the date of the filing this Motion, I have not received a response from Mr.
17 Siag to my correspondence.

18             6.      I would like to examine Mr. Siag regarding the liens recorded by Mega, OSB and
19 TBA against the Property.

20             I declare under penalty of perjury that the foregoing is true and correct.
21             Executed on this 9th day of September 2020, at Costa Mesa, California.
22

23                                                              /s/ David M. Goodrich
                                                                David M. Goodrich
24

25

26

27

28   1
         Capitalized terms in this declaration have the same meaning as capitalized terms in the Motion.


                                                            5
Case 2:20-bk-16399-BR        Doc 17 Filed 09/09/20 Entered 09/09/20 14:46:34                Desc
                             Main Document     Page 6 of 22



 1                                             EXHIBIT "A"
 2                                      DOCUMENT REQUESTS
 3 1.       DEFINITIONS
 4          (a)     "Debtor" shall mean and refer to OS Susnet, LLC, the debtor in Case No. 2:20-bk-
 5 16399-BR, a chapter 7 case currently pending in the United States Bankruptcy Court for the

 6 Central District of California, Los Angeles Division.

 7          (b)     "Document" or "Documents" means any document, including, but not limited to,
 8 any kind of printed, recorded, written, graphic, photographic, magnetic, or electronic matter

 9 (including, without limitation, tape recordings and material for computer use), however printed,

10 produced, or reproduced, coded or stored, of any kind or description, whether sent or received or

11 not, including all originals, copies, reproductions, facsimiles, drafts, and both sides thereof, and

12 including, without limitation: papers, books, accounts, letters, models, photographs,

13 correspondence, telegrams, telex messages, memoranda, notes, notations, work papers, time

14 sheets, work sheets, receipts or invoices for goods or materials, routing slips, shipping orders, intra

15 and interoffice communications, intra and interdepartmental communications, transcripts, minutes,

16 agenda, reports, notes or recordings of telephone or other conversations, or of interviews, or of

17 conferences, affidavits, drawings, sketches, blueprints, statements, summaries, opinions,

18 evaluations, contracts, invoices, purchase orders, requisitions, notebooks, entries, ledgers,

19 journals, books or records of accounts, questionnaires, answers to questionnaires, petitions, desk

20 calendars, appointment books, diaries, policy statements, manuals, rules, regulations, guidelines,

21 newspaper stories, computer tapes and disks, magnetic tapes, punch cards, computer printouts,

22 microfilm, microfiche, and material underlying, supporting or used in the preparation of any such

23 documents and any similar material.

24          (c)     "Person" means an individual, partnership, corporation, or any other entity.
25          (d)     "You" or "Your" shall mean and refer to Danny Siag, and any other pseudonym
26 including but not limited to Danny Siag, and where appropriate, his representatives, agents,

27 attorneys, and any other person or entity acting or purporting to act on his behalf.

28


                                                       6
Case 2:20-bk-16399-BR        Doc 17 Filed 09/09/20 Entered 09/09/20 14:46:34               Desc
                             Main Document     Page 7 of 22



 1          (e)      “Electronically Stored Information” or “ESI” shall mean and refer to information

 2 stored in an electronic or digital medium, recording or representation of information or other

 3 information retrieval systems, as defined in California Code of Civil Procedure § 2016.020(e),

 4 whether or not in hard copy form, including but not limited to, tape recordings, computer tapes,

 5 video tapes, films and photographs, computer disks and any draft, carbon, photographic or

 6 computer copy of any such material, the content of which differs in any respect from the original,

 7 together with instructions and other materials necessary to use or interpret such data compilations.

 8 Information produced in response to a request for Electronically Stored Information or ESI is to be

 9 produced in the form or forms in which it is ordinarily maintained.

10          (f)      "Mega" shall mean and refer to Mega Holding Group, LLC, and any other

11 pseudonym including but not limited to Mega, and where appropriate, its representatives, agents,

12 attorneys, and any other person or entity acting or purporting to act on its behalf.

13          (g)      "OSB" shall mean and refer to OSB Investment, LLC, and any other pseudonym

14 including but not limited to OSB, and where appropriate, its representatives, agents, attorneys, and

15 any other person or entity acting or purporting to act on its behalf.

16          (h)      "TBA" shall mean and refer to The Blvd. Agency, Inc, and any other pseudonym

17 including but not limited to TBA, and where appropriate, its representatives, agents, attorneys, and

18 any other person or entity acting or purporting to act on its behalf.

19 2.       INSTRUCTIONS
20          (a)      If in Your response to a request You decline or fail to produce any item based upon
21 a claim of privilege, state with respect to each such document:

22                   (1)    The title or the nature of the Document (e.g., letter, memorandum, telegram,
23          etc.);
24                   (2)    The date and number of pages of the Document, and any attachments or
25          appendages to the Document;
26                   (3)    The identity of the persons or persons who drafted, composed and/or
27          originated the Document;
28


                                                      7
Case 2:20-bk-16399-BR        Doc 17 Filed 09/09/20 Entered 09/09/20 14:46:34               Desc
                             Main Document     Page 8 of 22



 1                 (4)     The identity of the person or persons, if any, to whom the original and each

 2          copy of the Document was sent, distributed, shown or displayed;

 3                 (5)     The contents of the item in sufficient detail to enable the Court and Trustee

 4          to ascertain whether the Document is privileged; and

 5                 (6)     The name and address of each person who presently has custody of the

 6          original or copy of the item.

 7          (b)    If any Document falling in the category of the Documents called for by a request

 8 has been destroyed or discarded, state with respect to each such item the information requested by

 9 subparagraphs (1)-(6) of subparagraph (a) above and, in addition, supply the following

10 information:

11                 (1)     The date on which the item was destroyed or discarded, the manner in

12          which it was destroyed or discarded, and the reason it was destroyed or discarded;

13                 (2)     The identity of the person or persons who authorized and/or carried out the

14          destruction or discarding of the item.

15          (c)    Different versions of the same Documents, handwritten notes, or notations in any

16 form, draft documents, and documents with handwritten notations or marks not found in the

17 original or on other copies are considered to be different documents for the purpose of production

18 in compliance with these requests, and each form should be produced separately.

19          (d)    All Documents and things produced in response to these requests shall be produced

20 in to notwithstanding the fact that portions thereof may contain information not requested.

21          (e)    All Documents and things produced in response to these requests shall be produced

22 along with any and/or all attachments and/or enclosures as have ever been attached to and/or

23 enclosed with the document at any time.

24          (f)    If any of these Documents cannot be produced in full, produce them to the fullest

25 extent possible, specifying clearly the reasons for the inability to produce the remainder and

26 stating whatever information, knowledge, or belief You have concerning the unproduced portion.

27          (g)    These requests are specifically intended to include, but not be limited to, any and/or

28 all Documents and things in Your possession, custody, or control, or in the possession, custody, or


                                                      8
Case 2:20-bk-16399-BR        Doc 17 Filed 09/09/20 Entered 09/09/20 14:46:34               Desc
                             Main Document     Page 9 of 22



 1 control of any of Your attorneys, accountants, bankers, brokers, employees, agents, subsidiaries,

 2 affiliates, and representatives (including the personal files of all the aforementioned), wherever

 3 such documents are located, both within and outside the United States.

 4           (h)    If a Document is called for by more than one paragraph of this request, produce the

 5 item only once.

 6           (i)    When items are produced in response to a request, indicate to which paragraph or

 7 paragraphs the item responds.

 8           (j)    All singular nouns or pronouns include the plural and the plural includes the

 9 singular. Any pronoun includes the masculine, feminine and neuter genders, as it is in each case

10 appropriate.

11           (k)    The words "and" and "or" shall be each construed both conjunctively and

12 disjunctively and each shall include the other.

13           (l)    These requests shall be deemed continuing and You shall promptly supply, by way

14 of supplemental responses, any and all Documents or things that may come into existence which

15 are additionally responsive or necessary to maintain the accuracy of the responses previously

16 served.

17                                   REQUEST FOR DOCUMENTS
18

19 REQUEST FOR PRODUCTION NO. 1:

20           Any and all Documents, including ESI, in Your possession, custody or control concerning
21 or related to any and all loans made by Mega to the Debtor.

22 REQUEST FOR PRODUCTION NO. 2:

23           Any and all correspondence, including ESI, in Your possession, custody or control
24 concerning or related to any and all loans made by Mega to the Debtor.

25 REQUEST FOR PRODUCTION NO. 3:

26           Any and all Documents, including ESI, in Your possession, custody or control concerning
27 or related to any and all loans made by OSB to the Debtor.

28


                                                      9
Case 2:20-bk-16399-BR      Doc 17 Filed 09/09/20 Entered 09/09/20 14:46:34             Desc
                           Main Document    Page 10 of 22



 1 REQUEST FOR PRODUCTION NO. 4:

 2         Any and all correspondence, including ESI, in Your possession, custody or control

 3 concerning or related to any and all loans made by OSB to the Debtor.

 4 REQUEST FOR PRODUCTION NO. 5:

 5         Any and all Documents, including ESI, in Your possession, custody or control concerning
 6 or related to any and all loans made by TBA to the Debtor.

 7 REQUEST FOR PRODUCTION NO. 6:

 8         Any and all correspondence, including ESI, in Your possession, custody or control
 9 concerning or related to any and all loans made by TBA to the Debtor.

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                  10
Case 2:20-bk-16399-BR   Doc 17 Filed 09/09/20 Entered 09/09/20 14:46:34   Desc
                        Main Document    Page 11 of 22




                           EXHIBIT 1
Case 2:20-bk-16399-BR   Doc 17 Filed 09/09/20 Entered 09/09/20 14:46:34   Desc
                        Main Document    Page 12 of 22
Case 2:20-bk-16399-BR   Doc 17 Filed 09/09/20 Entered 09/09/20 14:46:34   Desc
                        Main Document    Page 13 of 22
Case 2:20-bk-16399-BR   Doc 17 Filed 09/09/20 Entered 09/09/20 14:46:34   Desc
                        Main Document    Page 14 of 22
Case 2:20-bk-16399-BR   Doc 17 Filed 09/09/20 Entered 09/09/20 14:46:34   Desc
                        Main Document    Page 15 of 22
Case 2:20-bk-16399-BR   Doc 17 Filed 09/09/20 Entered 09/09/20 14:46:34   Desc
                        Main Document    Page 16 of 22
Case 2:20-bk-16399-BR   Doc 17 Filed 09/09/20 Entered 09/09/20 14:46:34   Desc
                        Main Document    Page 17 of 22
Case 2:20-bk-16399-BR   Doc 17 Filed 09/09/20 Entered 09/09/20 14:46:34   Desc
                        Main Document    Page 18 of 22
Case 2:20-bk-16399-BR   Doc 17 Filed 09/09/20 Entered 09/09/20 14:46:34   Desc
                        Main Document    Page 19 of 22




                           EXHIBIT 2
Case 2:20-bk-16399-BR              Doc 17 Filed 09/09/20 Entered 09/09/20 14:46:34                 Desc
                                   Main Document    Page 20 of 22

 From:            David M. Goodrich
 To:              danny@twgroupinc.net
 Cc:              Lorraine Robles
 Subject:         OS Susnet
 Date:            Tuesday, September 1, 2020 12:56:06 PM
 Attachments:     OS Susnet letter to Danny Siag 8.14.2020.PDF


Hello Mr. Siag:

Attached is a letter that I sent to you on August 14, 2020. Unfortunately, I have not received a
response to my letter.

I would like to meet and confer with you regarding a Federal Rule of Bankruptcy Procedure 2004
examination of you. Under the bankruptcy court’s local rules, we need to meet and confer to
discuss an acceptable date and time for your examination. Please note I plan to conduct your
examination before a court reporter through Zoom.

Please contact me by September 8, 2020 to discuss your examination. I look forward to hearing
from you.

Cordially,

David M. Goodrich
Weiland Golden Goodrich LLP
650 Town Center Dr., Suite 600
Costa Mesa, CA 92626
Tele: (714) 966-1000
Case 2:20-bk-16399-BR                Doc 17 Filed 09/09/20 Entered 09/09/20 14:46:34                             Desc
                                     Main Document    Page 21 of 22


                                      PROOF OF SERVICE OF DOCUMENT

I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

650 Town Center Drive, Suite 600, Costa Mesa, CA 92626

A true and correct copy of the foregoing document entitled (specify; MOTION FOR ORDER AUTHORIZING
EXAMINATION AND PRODUCTION OF DOCUMENTS FROM DANNY SIAG; MEMORANDUM OF POINTS AND
AUTHORITIES, DECLARATION OF DAVID GOODRICH IN SUPPORT THEREOF will be served or was served (a) on
The judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling
General Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the
document. On September 9, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding
and determined that the following persons are on the Electronic Mail Notice List to receive NEF transmission at the
email addresses stated below:

    x    Eric Bensamochan eric@eblawfirm.us, G63723@notify.cincompass.com
    x    David M Goodrich (TR) dgoodrich@wgllp.com,
         c143@ecfcbis.com;dgoodrich11@ecf.axosfs.com;lrobles@wgllp.com
    x    Kelly M Kaufmann bknotice@mccarthyholthus.com, kraftery@ecf.courtdrive.com
    x    Daren M Schlecter daren@schlecterlaw.com, assistant@schlecterlaw.com
    x    United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov

2. SERVED BY UNITED STATES MAIL:
On September 9, 2020, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States
mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that
mailing to the judge will be completed no later than 24 hours after the document is filed.

SEE ATTACHED



3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL
(state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on September 9,
2020 , I served the following persons and/or entities by personal delivery, overnight mail service, or (for those who
consented in writing to such service method), by facsimile transmission and/or email as follows. Listing the judge
here constitutes a declaration that personal delivery on, or overnight mail to, the judge will be completed no later
than 24 hours after the document is filed.

Danny Siag
danny@twgroupinc.net

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

  September 9, 2020                 Lorraine L. Robles                         /s/ Lorraine L. Robles
  Date                              Printed Name                               Signature
Case 2:20-bk-16399-BR         Doc 17 Filed 09/09/20 Entered 09/09/20 14:46:34   Desc
                              Main Document    Page 22 of 22




                                      SERVICE LIST

Mega Holding Group, LLC
c/o Danning Siag
8950 W. Olympic Blvd., #528
Beverly Hills, CA 90211

OSB Investment, LLC
c/o Danning Siag
8950 W. Olympic Blvd, #528
Beverly Hills, CA 90211

The Blvd. Agency, Inc
c/o Danning Siag
8950 W. Olympic Blvd, #528
Beverly Hills, CA 90211
